Citation Nr: 9930257	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-06 885A	)	DATE
	)
	)



THE ISSUE

Whether a January 26, 1998 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to an original evaluation 
in excess of 20 percent for chronic lumbar strain should be 
revised or reversed on the grounds of clear and unmistakable 
error.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from November 1981 to 
November 1984.

2.  By a January 26, 1998 decision, the Board denied 
entitlement to an original evaluation in excess of 20 
percent for chronic lumbar strain.

3.  The veteran filed with the Department of Veterans 
Affairs (VA) a May 27, 1998 written statement, which stated 
that she wanted "to appeal the decision of my claim.  I 
would like the BVA to reconsider my claim of back pain."  
In June 1998, the Acting Chairman of the Board denied a 
"motion for reconsideration" of the Board's January 26, 
1998 decision.  The veteran was sent written notice of that 
denial of a "motion for reconsideration" as well as a March 
1999 letter, informing her that said motion would not be 
considered a motion for revision of a decision based on 
clear and unmistakable error (also CUE) unless she so 
requested in writing within 60 days from date of that 
letter.  She was also provided therein a copy of recently 
promulgated Board Rules of Practice concerning clear and 
unmistakable error motions.  

4.  On April 16, 1999, the veteran filed with the VA a 
written statement, stating that she wanted "to elect to 
proceed with the appeal of CUE."  However, although that 
written statement was signed by the veteran, it did not list 
the applicable VA file number or the date of the Board of 
Veterans' Appeals decision to which the statement related.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999); 38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Rule of Practice 1404(a), 64 Fed. Reg. 2139; 38 
C.F.R. § 20.1404(a) (emphasis added).

By a January 26, 1998 decision, the Board denied entitlement 
to an original evaluation in excess of 20 percent for 
chronic lumbar strain.  The veteran filed with the VA a May 
27, 1998 written statement, which stated that she wanted 
"to appeal the decision of my claim.  I would like the BVA 
to reconsider my claim of back pain."  In June 1998, the 
Acting Chairman of the Board denied a "motion for 
reconsideration" of the Board's January 26, 1998 decision.  
The veteran was sent written notice of that denial of a 
"motion for reconsideration" as well as a March 1999 
letter, informing her that said motion would not be 
considered a motion for revision of a decision based on 
clear and unmistakable error unless she so requested in 
writing within 60 days from date of that letter.  With that 
letter she was provided with a copy of the Board's rules for 
filing CUE motions.

On April 16, 1999, the veteran filed with the VA a written 
statement, stating that she wanted "to elect to proceed 
with the appeal of CUE."  However, although that written 
statement was signed by the veteran, it did not list the 
applicable VA file number or the date of the Board of 
Veterans' Appeals decision to which the statement related.  
Because the moving party's motion fails to comply with the 
requirements set forth in Rule of Practice 1404(a), 64 Fed. 
Reg. 2139; 38 C.F.R. § 20.1404(a), the motion is dismissed 
without prejudice.

It is note that the appellant is representing herself in the 
appeal.



ORDER

The motion is dismissed without prejudice to refiling.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 2140 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)), is not a 
final decision of the Board.  Rule of Practice 1409(b), 64 
Fed. Reg. 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1409(b)).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later 
date if you wish.




